DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           1-7-2022 has been entered.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 23 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11-17, 19, 22-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung, et. al., U.S. Patent Application Publication Number 2017/0219689, published August 3, 2017.

As per claims 1, 12, 23 and 30, Hung discloses a method for radar detection by an apparatus, comprising:
transmitting a radar waveform in sets of transmission time intervals (TTIs), using a common set of radar transmission parameters in each set of TTIs, to perform detection of a target object; varying at least one radar transmission parameter of the 
and identifying interfering signals based on observed changes in monitored parameters of received signals across sets of TTIs, wherein the observed changes are the result of the varying of the at least one radar transmission parameter (Hung, ¶45-46).
Hung fails to expressly disclose keeping the chirps the same in a given TTI and only changing them each TTI spanning first and second time periods.
Hung teaches that each full waveform and waveforms between waves may be selected from a predetermine code book (¶35) and would therefore be different between waves and at different time intervals.
It would have been an obvious matter of design choice to change chirps each TTI instead of within a TTI using first and second time blocks, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Hung and using the predetermined codebook suggested by Hung.

As per claims 2, 13 and 24, Hung further discloses the method of claim 1, wherein each TTI in the first and second sets of TTIs comprises a chirp within a radio frame (Hung, ¶21).

As per claims 3, 14 and 25, Hung further discloses the method of claim 1, wherein the first common set of radar transmission parameters comprise at least one of: 

As per claims 4, 15 and 26, Hung further discloses the method of claim 3, wherein the waveform parameter comprises at least one of: a slope, an offset, or a phase (Hung, Fig. 4 and ¶61).

As per claims 5, 16 and 27, Hung further discloses the method of claim 1, further comprising receiving at least one of a codebook, a sidelink communication, or a network communication comprising radar detection system information configured to vary the one or more radar transmission parameters (Hung, Fig. 3 and ¶41).

As per claims 6, 17 and 28, Hung further discloses the method of claim 1, wherein the monitored parameters comprise at least one of: delay, Doppler, angle of arrival (AoA) azimuth, or AoA elevation (Hung, ¶51 where distance corresponds to delay and speed corresponds to Doppler).

As per claims 8 and 19, Hung further discloses the method of claim 1, further comprising selecting a third set of radar transmission parameters to use for one or more subsequent sets of TTIs, based on performance of that set of radar transmission parameters to suppress identified interfering signals (Hung, ¶46 where transmission is adjusted based on interference).


As per claims 11 and 22, Hung further discloses the method of claim 1, wherein the interfering signals are generated at least in part by one or more other radar waveforms from one or more other radar sources (Hung, ¶5).

Claims 7, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Szajnowski, U.S. Patent Application Publication Number 2011/0291875, published December 1, 2011.

As per claims 7, 18 and 29, Hung discloses the method of claim 6 including detection of interference signals but fails to disclose deviation from an expected amount.
Szajnowski teaches interference detection based on deviation from a particular threshold (¶38).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a threshold or expected amount in order to gain the benefit of smoothing detection by not constantly changing the interference detection at every cycle based on natural variations in the received RF energy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619